Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 9, 2018

                                       No. 04-18-00307-CR

                                        Christian HART,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 17-05-00037-CRK
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
       After we granted court reporter Leticia M. Escamilla’s first and second motions for
extension of time to file the reporter’s record, the record was due on August 8, 2018. See TEX.
R. APP. P. 35.3(c). On the second extended due date, the court reporter filed a third request for
an extension of time to file the record until September 5, 2018.
         The reporter’s request is GRANTED. We ORDER court reporter Leticia M. Escamilla to
file the reporter’s record with this court by September 5, 2018. See id.
     NO FURTHER EXTENSIONS OF TIME TO FILE THE REPORTER’S RECORD
WILL BE GRANTED.
        If the reporter’s record is not filed as ordered, a SHOW CAUSE ORDER may issue
directing Leticia M. Escamilla to appear on a day certain and show cause why she should not be
held in contempt for failing to file the record. See TEX. R. APP. P. 35.3(c); see also TEX. GOV’T
CODE ANN. § 21.002 (West 2004) (authorizing contemnor punishment up to “a fine of not more
than $500 or confinement in the county jail for not more than six months, or both such a fine and
confinement in jail”); Johnson v. State, 151 S.W.3d 193, 195–96 (Tex. Crim. App. 2004) (noting
the court’s previous action holding a court reporter in contempt for “repeatedly fail[ing] to
prepare and file the record” and “order[ing] him incarcerated . . . until the record was finished”).
        The clerk of this court shall cause a copy of this order to be served on Leticia M.
Escamilla by certified mail, return receipt requested, with delivery restricted to addressee only,
or give other personal notice of this order with proof of delivery.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court